WEBB, J.
This action by Monroe White against C. M. Bearden is based on a note which was drawn by C. M. Bearden and Fordie Atkins, payable to the order of J. C. Redden, and by him indorsed in blank and transferred to plaintiff.
The defenses interposed were that defendant was an accommodation drawer for Fordie Atkins, that the note was given to J. C. Redden in part payment of an automobile, which had been returned to Redden, who agreed to cancel the note, and that plaintiff acquired the note after maturity, and with knowledge of the facts pleaded.
On trial, judgment was rendered against defendant as demanded, and defendant appeals. Neither party has made any appearance here, and there is not any assignment of errors, and from our review of the record, we find that plaintiff acquired the note before maturity, without any knowledge of any equities existing between the drawer and drawee.
The judgment appealed from is affirmed, at appellant’s cost.